FILED
                            NOT FOR PUBLICATION                             APR 18 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-50014

               Plaintiff - Appellee,             D.C. No. 3:14-cr-01179-W

 v.
                                                 MEMORANDUM*
JUVENTINO JAIMES-MACIEL,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Thomas J. Whelan, District Judge, Presiding

                             Submitted April 13, 2016**

Before:        FARRIS, TALLMAN, and BYBEE, Circuit Judges.

      Juventino Jaimes-Maciel appeals from the district court’s judgment and

challenges the three-year term of supervised release imposed following his guilty-

plea conviction for attempted reentry of a removed alien, in violation of 8 U.S.C.

§ 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Jaimes-Maciel contends that the district court procedurally erred by failing

to explain its reasons for imposing the three-year term of supervised release. We

review for plain error, see United States v. Valencia-Barragan, 608 F.3d 1103,

1108 (9th Cir. 2010), and find none. The record reflects that the district court

considered the 18 U.S.C. § 3553(a) sentencing factors when selecting the sentence,

and the court’s reasons for imposing the supervised release term are apparent from

the record. See United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc)

(adequate explanation may be inferred from the presentence report or the record as

a whole).

      Jaimes-Maciel also contends that the supervised release term is substantively

unreasonable. The district court did not abuse its discretion. See Gall v. United

States, 552 U.S. 38, 51 (2007). The three-year term of supervised release is

substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors and

the totality of the circumstances, including Jaimes-Maciel’s criminal history and

the need to protect the public. See Gall, 552 U.S. at 51; see also U.S.S.G. § 5D1.1

cmt. n.5.

      AFFIRMED.




                                          2                                    15-50014